                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


MIQUEL CARIAS, et al.,
                                                 ELECTRONICALLY FILED
                       Plaintiffs,
                                                 CASE NO. 2:15-CV-03677-JMA-ST
              v.

MONSANTO COMPANY, et al.,

                       Defendants.



               DEFENDANT MONSANTO COMPANY’S STATUS REPORT

       In accordance with the Court’s June 9, 2020 Order, Defendant Monsanto Company

(“Monsanto”) submits this status report. In light of legal proceedings pending in other

jurisdictions, Monsanto requests that this lawsuit remain stayed for an additional ninety days.

Monsanto continues to be engaged in litigation involving Roundup®-branded herbicides in

various jurisdictions, including multidistrict litigation proceedings in the United States District

Court for the Northern District of California and state court litigation in California, Missouri and

Delaware.


Dated: September 11, 2020                      Respectfully submitted,


                                               /s/ Eric G. Lasker
                                               Eric G. Lasker (admitted pro hac vice)
                                               (elasker@hollingsworthllp.com)
                                               Martin C. Calhoun (admitted pro hac vice)
                                               (mcalhoun@hollingsworthllp.com)
                                               HOLLINGSWORTH LLP
                                               1350 I Street, N.W.
                                               Washington, DC 20005
                                               Telephone: (202) 898-5800
Christopher C. Costello
(ccostello@winston.com)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166
Telephone: (212) 294-6700

George C. Lombardi (admitted pro hac vice)
(glombard@winston.com)
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601
Telephone: (312) 558-5969

John Rosenthal (admitted pro hac vice)
(jrosenthal@winston.com)
WINSTON & STRAWN LLP
1700 K Street, N.W.
Washington, DC 20006
Telephone: (202) 282-5000

Attorneys for Defendant Monsanto Company




   2
                               CERTIFICATE OF SERVICE

       I hereby certify that, on September 11, 2020, the foregoing was filed with the Clerk of the

Court via ECF and thereby served upon counsel of record, including plaintiffs’ counsel:


       Michael J. Gabrielli, Esq.
       Gabrielli Levitt LLP
       2426 Eastchester Road, Suite 103
       Bronx, NY 10469




                                            /s/ Eric G. Lasker
                                            Eric G. Lasker (admitted pro hac vice)




                                                3
